Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Malone Rosenburgh appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). The district court found Rosenburgh was not eligible for a reduction under U.S. Sentencing Guidelines Manual App. C. Amend. 706 (2007), which lowered the base offense levels for drug offenses involving cocaine base. Because Rosenburgh was sentenced on the basis of his status as a career offender, he was not entitled to a reduction pursuant to Amendment 706, so the district court did not abuse its discretion in denying Rosen-burgh’s motion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.